COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EDGAR CARDENAS,                               §              No. 08-18-00083-CR

                       Appellant,               §                 Appeal from the

  v.                                            §               346th District Court

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                        State.                  §              (TC# 20180D01708)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 27, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 27, 2019.

       IT IS SO ORDERED this 12th day of April, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.